Response to Amendment
This action is responsive to the Amendment filed on 03/08/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6, 8-18, 20-22 are pending in the case.  Independent claims are 1, 8, and 15. Claims 7 and 19 are canceled. Claims 21-22 are newly added.

Priority
No priorities claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 21-22 is rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Faaborg et al. US 20170060230 A1, (hereinafter Faaborg) in view of Vroom et al. US 20180232064 A1, (hereinafter Vroom) in view of Stafford et al. US 20120272179 A1, (hereinafter Stafford) in view of Woodard et al. US 20100207877 A1, (hereinafter Woodard).

As to independent claim 1, Lee teaches:

presenting a virtual environment to a user, wherein the presented virtual environment does not have a visible cursor (First see [0027] which says that in an alternative embodiment, the electronic device in Fig. 3A could be a head-mounted display, thus suggesting presenting a virtual environment. Then see [0052] which teaches a method of controlling a cursor on the electronic device through eye movement; the paragraph specifically says “When the electronic device 101 enters an eye pupil sensing mode”, thus the cursor is not visible until the eye pupil sensing mode is activated);
measuring a first position of a user's gaze relative to the virtual environment (See [0052] – “electronic device 101 can display information regarding a movement of the user's eye pupil through the camera 170 by matching to a virtual coordinate configured in the display 150”, in other words virtual coordinates are measured); 
receiving a system engagement input (See [0052] when the eye pupil sensing mode is entered, it suggests that input is received for entering the mode); 
presenting a guidance cursor at the first position, in response to receiving the system engagement input (See [0052] virtual coordinates are calculated of the user’s gaze and the cursor appears there); 
receiving a target engagement input (See Fig. 3A with [0056] a touch on area 300 is performed for a designated object).
Lee teaches the guidance cursor but does not teach: receiving a target engagement input and decoupling the guidance cursor from the user's gaze.
Faaborg explicitly teaches: receiving a target engagement input and decoupling the indicator from the user's gaze (See Figs. 4A-4D with paragraph [0034] a touch and hold gesture [i.e., target engagement input] results in decoupling of the guidance cursor [i.e., highlighted X button in Fig. 4B] from the user’s gaze. Then see paragraphs [0065], [0077], [0086], which all suggests that the present method can be implemented using keyboard controls instead of touch and hold gesture).
After receiving the target engagement input, receiving a movement input (See Fig. 4E with [0034] a drag on the touchscreen will cause the list to scroll/move).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include an additional input for decoupling the guidance cursor from the user’s gaze and controlling the guidance cursor with a non-gaze type input as taught by Faaborg. Motivation to do so would be for an less input errors from effective control of cursor using two different types of input (Suggested by Faaborg [0002]).
Lee as modified by Faaborg does not teach: after receiving the target engagement input, receiving a movement input;
Smoothly translating the guidance cursor based on the movement input.
Vroom teaches: receiving a movement input (See Fig. 9 step 940 with [0063] user uses a mouse to provide movement input to fine tune the ghost cursor position); and 
translating the guidance cursor based on the movement input (See Fig. 9 step 940 with [0063] fine tune position of the cursor involves moving/translating the ghost cursor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include fine tuning movement input as taught by Vroom. Motivation to do so would be for compensating for eye gaze position error (See Vroom [0063]).
Lee as modified does not teach: smoothly translating the guidance cursor.
Stafford teaches: smoothly translating the guidance cursor (See [0046] point of gaze (POG) being threshold distance away causes cursor to move towards POG, and see [0037] cursor slows down as approaches the POG so that the user can finely/smoothly control of the cursor near the destination, thus smooth translation).
(See Stafford [0037]).
Lee teaches the guidance cursor cited above but Lee as modified does not teach: wherein the guidance cursor has a diameter related to a measured gaze cloud.
Woodard teaches: wherein the image has a diameter related to a measured gaze cloud (See Fig. 2 with [0196] the extent of the saccadic eye movement [i.e., measured gaze cloud] is used to determine the size of an area of interest 13, and the size of the area of interest 13 determines the size [i.e., diameter] of the image 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the size based on measured saccadic eye movement as taught by Woodard. Motivation to do so would be for (See Woodard [0024] automatic control of a control pointer device).

As to dependent claim 2, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee, Vroom and Faaborg, when considered individually, does not teach: the system engagement input and the target engagement input being received from a single input device.
However Lee, Vroom, when further modified by Faaborg, teaches: the system engagement input and the target engagement input being received from a single input device (See Vroom [0017] move-intent input [i.e., system engagement input] is performed via mouse click; see this paragraph in view of Faaborg’s paragraphs [0065], [0077], [0086] which suggests that the system can alternatively receive mouse input instead. Thus, the system engagement input and the target engagement input can be received from the same type of single input device).


As to dependent claim 3, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee, Vroom and Faaborg, when considered individually, does not teach: the system engagement input, the target engagement input, and the movement input being received from a single input device.
However, Lee, Vroom, when further modified by Faaborg, teaches: the system engagement input, the target engagement input, and the movement input being received from a single input device (See the rejection of claim 2 cited above in regards to the system engagement input and target engagement input. In regards to movement input, Vroom teaches in [0063] fine tuning input [i.e., movement input] is from the mouse a well. Thus all 3 input can be from mouse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target engagement input of Faaborg to be of the same type of user input as the system engagement and movement input of Vroom. Motivation to do so would be for consistency and simplicity from using a single input device for controlling the selection and movement while the gaze controls the pointing.

As to dependent claim 5, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee does not teach: receiving a system disengagement input, and hiding the guidance cursor.
Vroom further teaches: receiving a system disengagement input, and hiding the guidance cursor (See Fig. 9 step 950 with [0063] confirmation intent input can be releasing of the intent button [i.e., system engagement input], the confirmation intent input moves the real cursor to the ghost cursor position and the ghost cursor is no longer displayed, see [0054] [i.e., hiding the guidance cursor]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a system disengagement input taught by Vroom. Motivation to do so would be for prevent the cursor obscuring the screen.

As to dependent claim 6, Lee as modified teaches all the limitations of claim 5 as cited above.
Lee as modified does not teach: the system engagement input and system disengagement input being received from a single input device.
Vroom further teaches: the system engagement input and system disengagement input being received from a single input device (See [0063 confirmation intent input is release of the intent button]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a system disengagement input taught by Vroom. Motivation to do so would be for intuitive for the user to use the same input device for engagement and disengagement.

As to dependent claim 21, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee as modified by Woodard implies but Lee as modified does not explicitly teach: wherein the gaze cloud includes a plurality of gaze locations measured over a period of time.
Woodard further teaches: wherein the gaze cloud includes a plurality of gaze locations measured over a period of time (See [0075] – “detects a predetermined level of rapid saccadic eye-movements”).
(See Woodard [0024] automatic control of a control pointer device).

As to dependent claim 22, it is rejected under similar rationale as claim 21 cited above.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Faaborg et al. US 20170060230 A1, (hereinafter Faaborg) in view of Vroom et al. US 20180232064 A1, (hereinafter Vroom) in view of Stafford et al. US 20120272179 A1, (hereinafter Stafford) in view of Woodard et al. US 20100207877 A1, (hereinafter Woodard) in view of Taguchi et al. US 20160048223 A1, (hereinafter Taguchi).

As to dependent claim 4, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee as modified by Stafford further teaches smooth translation to the second position (See Stafford [0037] variable speed translation of cursor to POG) but Vroom as modified does not teach: measuring a second position of the user's gaze relative to the virtual environment; and 
when the second position is beyond a threshold distance from the guidance cursor, translating the guidance cursor through the virtual environment to the second position.
Taguchi teaches: measuring a second position of the user's gaze relative to the virtual environment (See Fig. 2 with paragraph [0035] which describes when the user’s gaze is at position 1B [i.e., first position]. Then see paragraph [0036] which describes when the user’s gaze is at position 1C [i.e., measure a second position]. Virtual environment is interpreted to be a display screen); and 
translating the guidance cursor through the virtual environment to the second position (See Fig. 2 with [0036], the guidance cursor 10a has a radius R, and if the gaze second position 1C is beyond this radius, then the cursor is moved to the eye gaze position; also see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the method comprising repositioning the cursor if it is too far away from the gaze point as taught by of Taguchi. Motivation to do so would be for utilizing gaze input as main method of moving the cursor while also utilizing secondary input methods to fine tune known problems associated with gaze input (See Taguchi [0007]).

Claims 8-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Vroom et al. US 20180232064 A1, (hereinafter Vroom) in view of Woodard et al. US 20100207877 A1, (hereinafter Woodard).

As to independent claim 8, Lee teaches:
A method for improving user interaction with a virtual environment, the method comprising: 
presenting a virtual environment to a user, wherein the presented virtual environment does not have a visible cursor (First see [0027] which says that in an alternative embodiment, the electronic device in Fig. 3A could be a head-mounted display, thus suggesting presenting a virtual environment. Then see [0052] which teaches a method of controlling a cursor on the electronic device through eye movement; the paragraph specifically says “When the electronic device 101 enters an eye pupil sensing mode”, thus the cursor is not visible until the eye pupil sensing mode is activated);
measuring a first position of a user's gaze relative to the virtual environment (See [0052] – “electronic device 101 can display information regarding a movement of the user's eye pupil through the camera 170 by matching to a virtual coordinate configured in the display 150”, in other words virtual coordinates are measured); 
presenting a guidance cursor at the first position (See [0052] virtual coordinates are calculated of the user’s gaze and the cursor appears there); 
receiving a target engagement input (See Fig. 3A with [0056] a touch on area 300 is performed for a designated object).
Lee does not teach: receiving a movement input having a movement direction;
snapping the guidance cursor on a first selectable object in the virtual environment where the first selectable object is in the movement direction relative to the first position.
Vroom teaches: receiving a movement input having a movement direction (See Fig. 9 which expands upon Fig. 8. See Fig. 9 step 940 with [0063] after user sets an initial location of the cursor via eye gaze, user can then perform fine-tuning input [i.e., movement input] with an input device. See also [0070] for movement direction); and 
snapping the guidance cursor on a first selectable object in the virtual environment where the first selectable object is in the movement direction relative to the first position (See Fig. 11 which further expands upon the other figures, its understood that the embodiment shown in Fig. 11 can work in combination with the embodiment of Fig. 9. See Fig. 11 with [0067] when using mouse input to move the cursor 1110, if the cursor approaches a gravity well then the cursor gets pulled [i.e., snapped] into the gravity well. See [0070] for the movement direction. See [0067] which also mentions gravity wells are things the user would select with the cursor, hence are first selectable objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the fine tuning input and the snapping of the cursor as (Vroom [0063]).
Lee teaches the guidance cursor cited above but Lee as modified does not teach: wherein the guidance cursor has a diameter related to a measured gaze cloud.
Woodard teaches: wherein the image has a diameter related to a measured gaze cloud (See Fig. 2 with [0196] the extent of the saccadic eye movement [i.e., measured gaze cloud] is used to determine the size of an area of interest 13, and the size of the area of interest 13 determines the size [i.e., diameter] of the image 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the size based on measured saccadic eye movement as taught by Woodard. Motivation to do so would be for (See Woodard [0024] automatic control of a control pointer device).

As to dependent claim 9, Lee as modified teaches all the limitations of claim 8 as cited above.
Lee as modified does not teach: the movement input being received from a gesture recognition device.
Vroom further teaches: the movement input being received from a gesture recognition device (See [0036] perform a gesture on an input device 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vroom to include the fine tuning input and the snapping of the cursor as taught by Vroom. Motivation to include the fine tuning and the snapping would be for compensating for inaccuracy associated with eye gaze (Vroom [0063]).

As to dependent claim 10, Lee as modified teaches all the limitations of claim 8 as cited above.

Vroom further teaches: the guidance cursor having a cursor area and snapping the guidance cursor to a first selectable object including snapping the guidance cursor to a first selectable object within the cursor area (See Fig. 1 cursor 110, it’s understood that a displayed cursor comprises of an area of computer pixels. See Fig. 11 with [0067], when the cursor is snapped to the gravity well, the cursor area will overlap with the gravity well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vroom to include the fine tuning input and the snapping of the cursor as taught by Vroom. Motivation to include the fine tuning and the snapping would be for compensating for inaccuracy associated with eye gaze (Vroom [0063]).

As to dependent claim 14, Lee as modified teaches all the limitations of claim 8 as cited above.
Lee as modified by Vroom teaches the snapping of the guidance cursor, but Lee as modified does not teach: snapping the guidance cursor on a first selectable object including snapping the guidance cursor on a first selectable object within 6 degrees of the guidance cursor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hardcode the cursor snapping feature of Vroom to perform the cursor snapping when the distance between the cursor and the first selectable object is within 6 degrees. Motivation to do so would be mere design choice as to how close the cursor has to be to the object for it to perform the snapping.

Claims 11-13 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Vroom et al. US 20180232064 A1, (hereinafter Vroom) in view of in view of Woodard et al. US 20100207877 A1, (hereinafter Woodard) in view of Beymer et al. US 20050243054 A1, (Cited by the Applicant in the IDS, hereinafter Beymer).

As to dependent claim 11, Lee as modified teaches all the limitations of claim 8 as cited above.
Lee as modified does not teach: receiving a step input having a step direction, and moving the guidance cursor from the first selectable object to a second selectable object in the step direction relative to the first selectable object.
Beymer teaches: receiving a step input having a step direction, and moving the guidance cursor from the first selectable object to a second selectable object in the step direction relative to the first selectable object (See Fig. 5 with [0084] the user presses the up arrow key to perform a step from a highlighted icon to a target icon. Then see [0067] which says alternatively the user input device 25 can be mouse input as well.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include step inputs as taught by of Beymer. Motivation to do so would be for reducing imprecision (See Beymer [0002]).

As to dependent claim 12, Lee as modified teaches all the limitations of claim 11 as cited above.
Lee, Vroom, and Beymer individually do not teach: the movement input and the step input being received from a single input device.
Lee as modified by Vroom and Beymer further teaches: the movement input and the step input being received from a single input device (See Vroom cited above for the movement input which involves a mouse. See Beymer [0067] which says alternatively the user input device 25 can be mouse input as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include step inputs as taught by of Beymer. Motivation to do so would be for consistency and simplicity from using a single input device for controlling the selection and movement while the gaze controls the pointing.

As to dependent claim 13, Lee as modified teaches all the limitations of claim 11 as cited above.
Vroom and Beymer individually do not teach: the guidance cursor having a cursor area and snap moving the guidance cursor from the first selectable object to a second selectable object including moving the guidance cursor to a second selectable object within the cursor area.
Vroom as modified by Beymer further teaches: the guidance cursor having a cursor area and snap moving the guidance cursor from the first selectable object to a second selectable object including moving the guidance cursor to a second selectable object within the cursor area (Vroom teaches the snapping to a gravity well as cited above. Beymer Fig. 5 and as explained above teaches displaying a cursor/highlight in step 505, the cursor having an area comprised of pixels as understood in the art, and the cursor is being moved from the highlighted icon to the target icon which will overlap the cursor area to the target icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include step inputs as taught by of Beymer. Motivation to do so would be for reducing imprecision (See Beymer [0002]).

Claims 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (Lee) n view of Taguchi et al. US 20160048223 A1, (hereinafter Taguchi) in view of 

As to independent claim 15, Lee teaches:
A method for improving user interaction with a virtual environment, the method comprising: 
presenting a virtual environment to a user, wherein the presented virtual environment does not have a visible cursor (First see [0027] which says that in an alternative embodiment, the electronic device in Fig. 3A could be a head-mounted display, thus suggesting presenting a virtual environment. Then see [0052] which teaches a method of controlling a cursor on the electronic device through eye movement; the paragraph specifically says “When the electronic device 101 enters an eye pupil sensing mode”, thus the cursor is not visible until the eye pupil sensing mode is activated);
measuring a first position of a user's gaze relative to the virtual environment (See [0052] – “electronic device 101 can display information regarding a movement of the user's eye pupil through the camera 170 by matching to a virtual coordinate configured in the display 150”, in other words virtual coordinates are measured); 
presenting a guidance cursor at the first position (See [0052] virtual coordinates are calculated of the user’s gaze and the cursor appears there), wherein the guidance cursor has a cursor diameter (See [0052] which mentions a cursor, it is inherent for a cursor to have a diameter);
receiving a target engagement input (See Fig. 3A with [0056] a touch on area 300 is performed for a designated object).
 Lee teaches the virtual environment but Lee does not teach: measuring a second position of the user's gaze relative to the virtual environment; and
when the second position is beyond a threshold distance from the guidance cursor, translating the guidance cursor through the virtual environment to the second position;
environment (See Fig. 3 S106 with [0044] detect eye gaze position. See also Fig. 2 second position 1C); and 
when the second position is beyond a threshold distance from the guidance cursor and the threshold distance is at least a radius of the cursor diameter, translating the guidance cursor through the virtual environment to the second position (See Fig. 3 step S107 and S102 with paragraph [0044] if cursor is too far away from eye gaze position then re-display [i.e., translate] the cursor at the eye gaze position. See also Fig. 2 second position 1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the cursor movement technique of Taguchi. Motivation to do so would be for addressing unintentional cursor movement (See Taguchi [0007]).
Lee as modified by Taguchi does not explicitly teach: smoothly translating the guidance cursor through the virtual environment to the second position.
Stafford teaches: smoothly translating the guidance cursor through the environment to the second position (See [0046] point of gaze (POG) being threshold distance away causes cursor to move towards POG, and see [0037] cursor slows down as approaches the POG thus smooth translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the method of slowing down as approach the POG as taught by Stafford. Motivation to do so would be for fast but also fine mouse movement (See Stafford [0037]).
Lee teaches the guidance cursor cited above but Lee as modified does not teach: wherein the guidance cursor has a diameter related to a measured gaze cloud.
Woodard teaches: wherein the image has a diameter related to a measured gaze cloud (See Fig. 2 with [0196] the extent of the saccadic eye movement [i.e., measured gaze cloud] is used to determine the size of an area of interest 13, and the size of the area of interest 13 determines the size [i.e., diameter] of the image 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the size based on measured saccadic eye movement as taught by Woodard. Motivation to do so would be for (See Woodard [0024] automatic control of a control pointer device).

As to dependent claim 17, Lee as modified teaches all the limitations of claim 15 as cited above.
Lee as modified does not explicitly teach: smoothly translating the guidance cursor including moving the guidance cursor to the second position in no more than 1.0 second.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hardcode the translating of the guidance cursor to the second position in less than a second. Motivation to do so would be merely design choice of how fast the user wants the cursor to relocate. 

As to dependent claim 18, Lee as modified teaches all the limitations of claim 15 as cited above.
Lee as modified does not teach: smoothly translating the guidance cursor including moving the guidance cursor at a first velocity toward the second position and at a second velocity with a lesser magnitude than first velocity near the second position.
Stafford further teaches: smoothly translating the guidance cursor including moving the guidance cursor at a first velocity toward the second position and at a second velocity with a lesser magnitude than first velocity near the second position (See [0046] point of gaze (POG) being threshold distance away causes cursor to move towards POG, and see [0037] cursor slows down as approaches the POG thus smooth translation).
(See Stafford [0037]).

As to dependent claim 20, Lee as modified teaches all the limitations of claim 15 as cited above.
Lee as modified does not teach: the threshold distance being less than 3 degrees from the guidance cursor relative to the user’s view of the virtual environment.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hardcode the guidance cursor’s threshold distance to be less than 3 degrees. Motivation to do so would be mere design choice as to how far the gaze has to be from the cursor for the cursor to translate smoothly towards the new gaze position.

Claims 16 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (Lee) n view of Taguchi et al. US 20160048223 A1, (hereinafter Taguchi) in view of Stafford et al. US 20120272179 A1, (hereinafter Stafford) in view of Woodard et al. US 20100207877 A1, (hereinafter Woodard) in view of Vroom et al. US 20180232064 A1, (hereinafter Vroom).

As to dependent claim 16, Lee as modified teaches all the limitations of claim 15 as cited above.
Lee as modified teaches smooth translation as cited above, but Lee as modified does not teach that the smooth translation involves constant velocity, in other words Lee as modified does not teach: smoothly translating the guidance cursor including moving the guidance cursor with a constant velocity.
Vroom teaches: smoothly translating the guidance cursor including moving the guidance cursor with a constant velocity (See [0078] – “For example, the default speed or sensitivity of the mouse cursor can be increased by a scaling factor of 1.5.times. when the cursor is moving in the direction of a gravity well and maintain a constant speed or sensitivity when the cursor is not moved in the direction of a gravity well”, in other words cursor is moving with constant velocity. See Fig. 8 with [0060] for method of reposition cursor to current eye gaze location, its suggested it is used with the embodiment of Fig. 11.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include the constant velocity movement of cursor as taught by Vroom. Motivation to do so would be for steady and user-perceivable movement of the cursor. 

Response to Arguments
Applicant’s argument and amendments pertaining to the 103 rejections have been considered but are rendered moot in view of the new ground of rejection cited above. The new ground of rejection is necessitated by amendment since the independent claims recite a “measured gaze cloud”.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V LUU/Examiner, Art Unit 2171            


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171